DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 8/31/2021. As directed by the amendment, claims 1-3, 5-8, 10-18, 20-22, and 24-25 were amended, claims 4, 9, 19 and 23 were cancelled and new claims 24-25 were added. Thus, claims 1-3, 5-8, 10-18, 20-22, and 24-25 are presently pending in this application.   

Claim Objections
Claims 10-11 are objected to because of the following informalities:  

In Claim 11, lines 1-2, the term “an energy” is suggested to be changed to --the energy--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-18, 20-22, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “method of modulating glandular secretions by administering 
Claim 22 claims the limitation “the modulated response reduces panic attacks and anxiety by decreasing levels of adrenaline by adrenal glands” (lines 1-2), however, the disclosure fails to provide written support how or by what method would the shock 
	Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-18, 20-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10, the limitation “The method of claim 9” (line 1) is unclear as to what claim, claim 10 is depended on, since claim 9 has been cancelled. 
Regarding claim 14, the limitation “exhibiting low levels of testosterone” (lines 2-3) is unclear as to what is considered as low levels of testosterone. The term “low” is a relative term. The specification fails to disclose a value or a range that is considered as low levels of testosterone. 
Regarding claim 15, the limitation “exhibiting high levels of testosterone” (line 2) is unclear as to what is considered as high levels of testosterone. The term “high” is a relative term. The specification fails to disclose a value or a range that is considered as high levels of testosterone.
Regarding claim 17, the limitation “exhibiting low levels of estrogen” (line 2) is unclear as to what is considered as low levels of estrogen. The term “low” is a relative term. The specification fails to disclose a value or a range that is considered as low levels of estrogen.

Regarding claim 22, the limitation “The method of claim 4” (line 1) is unclear as to what claim, claim 22 is depended on, since claim 4 has been cancelled. 
Regarding claim 24, the limitation “increases low level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too low” (lines 7-8) is unclear as to what the metes and bounds of the limitations low level hormonal output, secretions are too low, and erratic hormonal output are. The specification fails to disclose a value or a range that is considered as low level hormonal output, erratic hormonal output, too low of secretions are. Furthermore, the terms “low level”, “too low” and “erratic” are relative terms. 
Regarding claim 24, the limitation “is one of adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too low” (lines 6-8) is unclear because the limitation state “one” of, however, there is only one option to pick, therefore, it is unclear if the applicant intends on claiming more than one options to pick from or not. 
Regarding claim 25, the limitation “decreases high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high” (lines 7-10) is unclear as to what the metes and bounds of the limitations high level hormonal output, secretions are too high, and erratic hormonal output are. The 
Regarding claim 25, the limitation “is one of adjustment in glandular secretions of hormonal release from the gland which decreases high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high” (lines 6-8) is unclear because the limitation state “one” of, however, there is only one option to pick, therefore, it is unclear if the applicant intends on claiming more than one options to pick from or not. 
Any remaining claims are rejected for their dependency on a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10-11, 16-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick (2007/0142753) in view of Dupont (“Insulin signaling and glucose transport in the ovary and ovarian function during the ovarian cycle”).
(All rejections were made as best understood, due to the 112(a) and 112(b) rejections).
Regarding claim 1, Warlick discloses a method of modulating glandular secretions by administering acoustic shock waves to the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick disclose providing shock waves to the pancreas, pancreas is a gland, Warlick further discloses in paragraph 0066 and claim 11 that the shock waves are applied to the patient pancreas to enable islets to continue to produce insulin in a normal fashion or caused the islet to produce insulin), comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator (43, 42, 41, 44, see fig. 1, paragraph 0064) to emit acoustic shock waves (see paragraphs 0064-0066); subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output of the gland where the secretions are too low and which decreases high level hormonal output of the gland where secretions are too high to stabilizes erratic hormonal output in the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick discloses activating shock waves and applying shockwaves to the pancreas to promote production of insulin, pancreas is a gland, and insulin is a hormone); and wherein the emitted acoustic shock waves are low energy soft waves, the soft waves being focused or unfocused acoustic shock waves having an energy density of less than 0.4 mJ/mm^2 (see paragraph 0066, Warlick discloses that the treatment prefers unfocused shock waves, however, focused shock waves can be used, see paragraph 0069 of Warlick for energy density). 

However, Dupont teaches that tissue can be found in ovaries (see page 1483 of Dupont, “introduction” section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warlick to applying shockwaves to the ovaries as taught by Dupont for the purpose of providing shock waves to an organ that has tissues since Warlick discloses that any organ can be utilized for Warlick’s shockwaves therapy. 
Regarding claim 2, the modified Warlick discloses that the gland underlies the patient’s skin (see figs. 1-2 of Warlick, as shown the pancreas underlies the patient’s skin). 
Regarding claim 3, the modified Warlick discloses that the shock wave generator (43, 42, 41, 44, see fig. 1 of Warlick) is acoustically coupled to the patient’s skin using a coupling gel or liquid (see paragraph 0064 of Warlick, Warlick discloses using an acoustic gel used to enhance the transmission of the shock waves 200). 
Regarding claim 5, the modified Warlick discloses that the stimulating of the bland causes a release of nitric oxide (see paragraphs 0014 and 0023 of Warlick). 
Regarding claim 6, the modified Warlick discloses that the stimulating of the gland causes a release of growth factors including VEGF (see paragraphs 0014 and 0023 of Warlick). 

However, the feature of choosing to repeat the method one or more time is considered as an obvious treatment design choice, since it is up to the physician to repeat the method based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 10, the modified Warlick discloses that the low energy soft waves have an energy density in the range of 0.01 mJ/mm^2 to 0.4 mJ/mm square (see paragraph 0069 of Warlick).
Regarding claim 11, the modified Warlick discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/mm^2 to 0.3 mJ/mm square (see paragraph 0069 of Warlick).
Regarding claim 16, the modified Warlick discloses that the gland is an ovary (see the combination with Dupont above).
Regarding claim 17, the modified Warlick discloses all of the method as claimed, therefore, the method is capable of increasing a hormonal release of estrogen wherein the patient was exhibiting low levels of estrogen, since the modified Warlick discloses providing shockwaves to the patient at the disclosed level, and since decreasing estrogen level is patient dependent. Any female patient being treated would have a fluctuating levels of estrogen during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was 
Regarding claim 18, the modified Warlick discloses all of the method as claimed, therefore, the method is capable of decreasing a hormonal release of estrogen wherein the patient was exhibiting high levels of estrogen, since the modified Warlick discloses providing shockwaves to the patient at the disclosed level, and since increasing estrogen level is patient dependent. Any female patient being treated would have a fluctuating levels of estrogen during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting high levels of estrogen, wherein the high levels of estrogen would be defined as above what a patient of a given age and condition should be exhibiting, relatively, since the disclosure never define what is high levels of estrogen and what a patient of a given age and condition should be exhibiting, disclosure further fails to even disclose what is a “condition”. Therefore, any females being treated would meet the limitation of a patient who was exhibiting high levels of estrogen that is defined as above what a patient of a given age and condition should be exhibiting.
Regarding claim 24, Warlick discloses a method of modulating glandular secretions by administering acoustic shock waves to the gland (see paragraphs 0002, 

However, Dupont teaches that tissue can be found in ovaries (see page 1483 of Dupont, “introduction” section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warlick to applying shockwaves to the ovaries as taught by Dupont for the purpose of providing shock waves to an organ that has tissues since Warlick discloses that any organ can be utilized for Warlick’s shockwaves therapy. 
Regarding claim 25, Warlick discloses a method of modulating glandular secretions by administering acoustic shock waves to the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick disclose providing shock waves to the pancreas, pancreas is a gland, Warlick further discloses in paragraph 0066 and claim 11 that the shock waves are applied to the patient pancreas to enable islets to continue to produce insulin in a normal fashion or caused the islet to produce insulin), comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator (43, 42, 41, 44, see fig. 1, paragraph 0064) to emit acoustic shock waves (see paragraphs 0064-0066); subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which decreases high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick 
Warlick discloses that the gland can be a pancreas and further disclose that the tissue to be treated can be from any other organ (paragraph 0022), but fails to disclose that the gland is an ovary. 
However, Dupont teaches that tissue can be found in ovaries (see page 1483 of Dupont, “introduction” section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warlick to applying shockwaves to the ovaries as taught by Dupont for the purpose of providing shock waves to an organ that has tissues since Warlick discloses that any organ can be utilized for Warlick’s shockwaves therapy. 
Claims 1-2, 5-8, 10-15, 20-21 and 24-25 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Weihs (“Shock Wave Treatment Enhances Cell Proliferation and Improves Wound Healing by ATP release-coupled Extracellular Signal-Regulated Kinases (ERK) Activation”) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”).
(All rejections were made as best understood, due to the 112(a) and 112(b) rejections)
Regarding claim 1, Weihs discloses a method of enhancing cell proliferation by administering acoustic shock waves to a body part, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see page 27090), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response, wherein the modulated response is enhancing cell proliferation and metabolism (see title, page 27094, Col 1, Weihs discloses shock waves enhances cell proliferation and also increase metabolic activity of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (since the shock waves is applied to a specific area, it is focused, however, if in doubt, if not focused, the shock waves would be unfocused), but fails to disclose that the method is for modulating glandular secretions by administering acoustic shock waves to the gland, comprising the steps of subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output of the gland. 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a typical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Weihs to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release which increase low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Weihs to be applied to the testes to increase testosterone to treat patient having low level of testosterone (Haddad, page 14, results section, and table 2).
The modified Weihs discloses that the low energy soft waves have an energy density of less than 0.4 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2). The modified Weihs discloses all of the method step as claimed, therefore, would be capable of increasing low level hormonal output in the gland where the secretions are too low and decreases high level hormonal output in the gland where the secretions are too high to stabilize erratic hormonal output in the gland. 
Regarding claim 2, the modified Weihs discloses that the gland underlies the patient’s skin (see pages 13-14 of Haddad, the testis were focused, the testis underlies the patient’s skin). 

Regarding claim 6, the modified Weihs discloses all of the method as claimed including stimulating the gland, therefore, the method would be capable of causing a release of growth factors such as VEGF, furthermore, Weihs discloses on page 27090, Col 2 that ESWT up-regulates angiogenesis via mediators such as VEGF. 
Regarding claim 7, the modified Weihs discloses all of the method as claimed including stimulating the gland, therefore, would be capable of causing new blood vessels to be created increasing vascularization, furthermore, Weihs discloses on page 27090, Col 2 that ESWT up-regulates angiogenesis. 
Regarding claim 8, the modified Weihs discloses that the method is repeated one or more times (see page 27091 and Col 2, paragraph 002, Weihs discloses providing 100 pulses of shock waves, after the modification the method being used to heal wounds would be used to stimulate the gland). If there is doubt that the modified Weihs discloses the method is repeated one or more times, the feature of choosing to repeat the method one or more time is considered as an obvious treatment design choice, since it is up to the physician to repeat the method based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 10, the modified Weihs discloses that the low energy soft waves have an energy density in the range of 0.01 mJ/mm^2 to 0.4 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2).

Regarding claim 12, the modified Weihs discloses that the gland receives between 100 and 2000 acoustic shock waves per therapy session (see page 27091 and Col 2, paragraph 002, Weihs discloses providing 100 pulses of shock waves). 
Regarding claim 13, the modified Weihs discloses that the gland is a testicle (see pages 13 and 14 of Haddad). 
Regarding claim 14, the modified Weihs discloses that the modulated response is an increase in hormonal release of testosterone wherein the patient was exhibiting low levels of testosterone (see the combination with Haddad and table 2 and result section of Haddad, page 14, the vibration/ultrasound waves caused an increased in testosterone). Since the patient who is selected for the treatment would have a low level of testosterone, the low levels of testosterone would be exhibiting symptoms of lethargy, limited sex drive, premature aging, shrinking testicles or atrophy. Alternatively, any male patient being treated would have fluctuating levels of testosterone during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting low levels of testosterone. It is noted that the claim is not claiming that the method comprise the step of providing shockwave to a patient who is exhibiting symptoms of lethargy, limited sex drive, premature aging, shrinking testicles or atrophy, but rather, the claim is claiming that wherein a patient was exhibiting low levels of testosterone, and that the low levels of testosterone exhibiting symptoms of lethargy, limited sex drive, premature aging, shrinking testicles or atrophy.

Regarding claim 20, the modified Weihs discloses all the method steps as claimed and disclosed, therefore, would be capable of having the modulated response of increase in testosterone secretions in the testicles with the side effects of increasing 
Regarding claim 21, the modified Weihs discloses that all the method steps as claimed and discloses that the method can increase testosterone, therefore, it is capable of reducing symptoms of aging. 
Regarding claim 24, Weihs discloses a method of enhancing cell proliferation by administering acoustic shock waves to a body part, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see page 27090), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response, wherein the modulated response is enhancing cell proliferation and metabolism (see title, page 27094, Col 1, Weihs discloses shock waves enhances cell proliferation and also increase metabolic activity of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (since the shock waves is applied to a specific area, it is focused, however, if in doubt, if not focused, the shock waves would be unfocused), but fails to disclose that the method is for modulating glandular secretions by administering acoustic shock waves to the gland, comprising the steps of subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which increases low level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too low. 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Weihs to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release which increase low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Weihs to be applied to the testes to increase testosterone to treat patient having low level of testosterone (Haddad, page 14, results section, and table 2).
The modified Weihs discloses that the low energy soft waves have an energy density of less than 0.4 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2). The modified Weihs discloses all of the method step as claimed, therefore, would be capable of increasing low level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too low.  
Regarding claim 25, Weihs discloses a method of enhancing cell proliferation by administering acoustic shock waves to a body part, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a typical functioning gland comprising one or more testicles to acoustic ultrasound waves stimulating the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release which increases low level hormonal output of the gland (see title, page 14, and table 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Weihs to modulating a glandular secretions, and stimulate the 
The modified Weihs discloses that the low energy soft waves have an energy density of less than 0.4 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2). The modified Weihs discloses all of the method step as claimed, therefore, would be capable of decreasing high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high.  
Claim 22 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Weihs (“Shock Wave Treatment Enhances Cell Proliferation and Improves Wound Healing by ATP release-coupled Extracellular Signal-Regulated Kinases (ERK) Activation”) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) as applied to claim 1 above, and further in view of Spector (2013/0197404).
Regarding claim 22, the modified Weihs discloses all of the method as claimed, therefore, would be capable of decreasing levels of adrenaline by adrenal glands. 
However, if there is any that the modified Weihs discloses that the method is capable of decreasing levels of adrenaline by adrenal glands.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Weihs to apply shock waves to the adrenal glands as taught by Spector for the purpose of improving patient kidney function (see paragraph 0017).
The modified Weihs discloses applying shock waves to the adrenal glands, therefore, it would be capable secreting adrenaline. 
Claims 1-3, 5-8, 10-15, 20-21 and 24-25 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100552) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”).
(All rejections were made as best understood, due to the 112(a) and 112(b) rejections)
Regarding claim 1, Schultheiss discloses a method of treatment for a body part being a genital tissue or reproductive organ by cell proliferation, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see abstract and paragraphs 0030-0034), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response (see paragraphs 0030-0034, 0113-0114 and full disclosure, Schultheiss discloses providing shock waves on genital tissue or reproductive organ to speed up the healing process of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a gland to acoustic ultrasound waves stimulating the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from the typical or normal functioning gland which increases low level hormonal output (see title, page 14, and table 2, wherein the gland being treated by Haddad is considered a typical gland).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Schultheiss to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from a typical gland which increases low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Schultheiss to be applied to the testes to increase testosterone to treat patient having low level of testosterone (Haddad, page 14, results section, and table 2).

Regarding claim 2, the modified Schultheiss discloses that the gland underlies the patient’s skin (see pages 13-14 of Haddad, the testis were focused, the testis underlies the patient’s skin). 
Regarding claim 3, the modified Schultheiss discloses that the shock wave generator is acoustically coupled to the patient’s skin using a coupling gel or liquid (paragraphs 0094-0117 of Schultheiss). 
Regarding claim 5, the modified Schultheiss discloses all of the method step as claimed, therefore, it would be capable of causing release of nitric oxide. 
Regarding claim 6, the modified Schultheiss discloses all of the method as claimed including stimulating the gland, therefore, the method would be capable of causing a release of growth factors such as VEGF, furthermore, Schultheiss discloses on paragraph 0094 that the stimulation cause release of VEGF.  
Regarding claim 7, the modified Schultheiss discloses all of the method as claimed including stimulating the gland, therefore, would be capable of causing new blood vessels to be created increasing vascularization, furthermore, Schultheiss discloses in paragraphs 0087-0087 that the method would enable revasculization. 

Regarding claim 10, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.01 mJ/mm^2 to 0.4 mJ/mm^2 (see paragraph 0091 of Schultheiss, Schultheiss discloses that the energy density is 0.00001 mJ/mm^2 to 1.0 mJ/mm^2).
Regarding claim 11, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/mm^2 to 0.3 mJ/mm^2 (see paragraph 0091 of Schultheiss, Schultheiss discloses that the energy density is 0.00001 mJ/mm^2 to 1.0 mJ/mm^2).
Regarding claim 12, the modified Schultheiss fails to disclose that the gland receives between 100 and 2000 acoustic shock waves per therapy session, however, the feature of choosing to provide between 100-2000 shock waves per session is considered as an obvious treatment design choice, since it is up to the physician to repeat the application of shock waves based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 13, the modified Schultheiss discloses that the gland is a testicle (see pages 13 and 14 of Haddad). 
Regarding claim 14, the modified Schultheiss discloses that the modulated response is an increase in hormonal release of testosterone wherein the patient was 
Regarding claim 15, the modified Schultheiss discloses all of the method step as claimed, therefore, the method would be capable of decreasing in a hormonal release of testosterone wherein the patient was exhibiting high levels of testosterone. Any male patient being treated would have fluctuating levels of testosterone during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting high levels of testosterone. Furthermore, high levels of testosterone would be exhibiting symptoms of increased muscle and bone mass and growth hair, aggressiveness and overactive sex drive common in steroids. It is noted that the claim is not claiming that the method comprise 
Regarding claim 20, the modified Schultheiss discloses all the method steps as claimed and disclosed, therefore, would be capable of having the modulated response of increase in testosterone secretions in the testicles with the side effects of increasing size of testicle, reduced atrophy and increased penis size when the testicles is with low secretions of testosterone.
Regarding claim 21, the modified Schultheiss discloses that all the method steps as claimed and discloses that the method can increase testosterone, therefore, it is capable of reducing symptoms of aging. 
Regarding claim 24, Schultheiss discloses a method of treatment for a body part being a genital tissue or reproductive organ by cell proliferation, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see abstract and paragraphs 0030-0034), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response (see paragraphs 0030-0034, 0113-0114 and full disclosure, Schultheiss discloses providing 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a gland to acoustic ultrasound waves stimulating the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from the typical or normal functioning gland which increases low level hormonal output (see title, page 14, and table 2, wherein the gland being treated by Haddad is considered a typical gland).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Schultheiss to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from a typical gland which increases low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Schultheiss to be 
The modified Schultheiss discloses that the low energy soft waves have an energy density of less than 0.4 mJ/mm^2 (see paragraph 0091 of Schultheiss, Schultheiss discloses that the energy density is 0.00001 mJ/mm^2 to 1.0 mJ/mm^2). The modified Weihs discloses all of the method step as claimed, therefore, would be capable of increasing low level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too low.  
Regarding claim 25, Schultheiss discloses a method of treatment for a body part being a genital tissue or reproductive organ by cell proliferation, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see abstract and paragraphs 0030-0034), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response (see paragraphs 0030-0034, 0113-0114 and full disclosure, Schultheiss discloses providing shock waves on genital tissue or reproductive organ to speed up the healing process of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (paragraph 0091), but fails to disclose that the method is for modulating glandular secretions by administering acoustic shock waves to the gland, comprising the steps of subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in glandular secretions of hormonal release from the gland which decreases high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Schultheiss to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from a typical gland which increases low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Schultheiss to be applied to the testes to increase testosterone to treat patient having low level of testosterone (Haddad, page 14, results section, and table 2).
The modified Schultheiss discloses that the low energy soft waves have an energy density of less than 0.4 mJ/mm^2 (see paragraph 0091 of Schultheiss, Schultheiss discloses that the energy density is 0.00001 mJ/mm^2 to 1.0 mJ/mm^2). The modified Weihs discloses all of the method step as claimed, therefore, would be capable of decreasing high level hormonal output in the gland to stabilize erratic hormonal output in the gland where the secretions are too high. 
Claim 22 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100552) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) as applied to claim 1 above, and further in view of Spector (2013/0197404).
Regarding claim 22, the modified Schultheiss discloses all of the method as claimed, therefore, would be capable of decreasing levels of adrenaline by adrenal glands. 
However, if there is any that the modified Schultheiss discloses that the method is capable of decreasing levels of adrenaline by adrenal glands.
Spector teaches a method of improving kidney function with extracorporeal shockwaves comprising the step of applying shock waves to the adrenal glands (see abstract and paragraphs 0040-0042, and full disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Schultheiss to apply shock waves to the adrenal glands as taught by Spector for the purpose of improving patient kidney function (see paragraph 0017).
The modified Schultheiss discloses applying shock waves to the adrenal glands, therefore, it would be capable secreting adrenaline. 

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 

	The applicant on page 11, lines 17-21 of the remarks argues that applicant added new independent claims 24 and 25 wherein the treatment is directed to one specific adjustment of hormonal secretions. In new claim 24, the gland is stimulated from low output to higher. In new claim 25, the gland is stimulated from a high output to a lower secreting level. By separating these claims into separate distinct outcomes, the examiner’s rejection no longer applies to these claims. It simply is a single factual result as now is claimed. However, the argument is not persuasive because even though the claim 24 claim increase low level hormonal output and claim 25 claims a decrease high level hormonal output, the disclosure discloses modulating shock waves to obtain different responses, without providing any written description on what the specific shock waves parameters are, specifics on conditions a gland needs to be in, and how to modulate in order to increase hormonal secretions or decrease hormonal secretions, see the response to arguments above for pages 10 and 11, therefore, the 112(a) lack of written description rejection is being maintained. 
	The applicant on page 15, lines 17-23 of the remarks argues that the applicants acknowledge the prior work of inventor John Warlick in respect to insulin production of the pancreas. It is an extremely important distinction that the present invention related to a variety of other glands not the pancreas. It was never contemplated by Mr. Warlick 
	The applicant on page 19, lines 26-28 of the remarks argues that the present invention excludes the use of ultrasound waves. Those waves are not remotely similar to an acoustic shock wave. However, the argument is not persuasive since both ultrasound and shock waves are sound waves. Furthermore, the applicant fails to provide any details on why the present invention would exclude the use of ultrasound waves. Furthermore, according to reference Li (6,066,123), Li discloses that ultrasound emitted in pulses with characteristics as utilized in Haddad would induce a shock wave deep in tissue (Haddad has ultrasound pulses with a 1.5 MHz frequency, 1KHz repetition rate (1msec pulse duration), and 20 mW/cm^2 intensity can induce shock waves), see Haddad page 13, second paragraph in the “Material and Methods” section . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.